Citation Nr: 0200279	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  94-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The veteran had active service from June 1967 to September 
1992.  

The appeal arises from the April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied the 
veteran's claim for service connection for a left shoulder 
disorder. 

In May 1997 the Board, besides addressing other claims, 
remanded the above-listed claim for a VA examination of the 
left shoulder.  While a VA examination was conducted in 
February 1998, the examiner failed to specifically address 
the veteran's left shoulder.  Accordingly, upon return of the 
case to the Board, the Board in May 1999, in pertinent part, 
remanded the above-listed claim including for a VA 
examination.  That development having been completed, the 
case has been returned for further Board review.  


FINDING OF FACT

It is at least as likely as not that a left shoulder disorder 
developed in service and has persisted until the present 
time.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, a left 
shoulder disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991& Supp 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran had a long period of service 
extending over 25 years, from June 1967 to September 1992.  

In February 1978 the veteran was treated for a possible 
dislocation of the left shoulder following trauma during a 
basketball game.  The veteran complained of pain over the 
postero-lateral aspect of the arm, worse over the course of 
the day.  On examination, the arms and shoulders were 
symmetrical in appearance with good strength and strong 
pulses.  There was tenderness to the left shoulder with 
resisted abduction at 45 degrees, but there was full range of 
motion of the left major joints with no crepitus, swelling, 
or redness.  The examiner assessed tendonitis.  
 
In April 1978 the veteran reported that he continued to have 
intermittent pain in the mid upper left arm 10 weeks 
following trauma to the left shoulder and arm.  

In July 1979 the veteran was seen requesting a physical 
therapy consultation for pain in the left shoulder and neck.  
He also had extreme difficulty walking.  He was seen one day 
prior for a torn muscle in the leg.  He reported increased 
pain in the neck over the prior two days.  On examination, 
there was a muscle spasm in the right upper back.  The 
examiner assessed leg injury and muscle spasms.  The service 
medical records contain no corresponding record of physical 
therapy for either the left shoulder, neck, or the leg.  

The veteran provided a statement in August 1999 informing 
that he sought no medical treatment for his left shoulder 
between October 1, 1992 and the present.  The veteran 
separated from service on September 30, 1992.

The veteran's left shoulder was evaluated at a VA examination 
in September 1999.  The veteran complained that he had mild, 
intermittent pain in his left shoulder for which he had 
received no treatment.  He reported that he last had a flare-
up of pain in the left shoulder approximately seven years ago 
while playing basketball.  He reported that the pain first 
began without identifiable cause in 1985, with a diagnosis at 
that time of tendonitis.  On examination, there was no 
swelling, redness, or deformity of the left shoulder.  The 
veteran abducted and elevated the left arm to approximately 
130 degrees.  He had pains in the supraspinatus area, in the 
extreme of abduction.  Rotation of the left arm was to 
approximately 80 degrees externally and 40 degrees 
internally.  There was no crepitus on motion about the 
shoulder.  X-rays showed no bony lesions.  The examiner 
assessed supraspinatus tendonitis, and commented that 
veteran's current condition may be discerned to be the same 
as that which he had experienced over the years since initial 
onset in service.  The examiner noted that the veteran had 
given up basketball, which was the activity which most 
aggravated his left shoulder condition.  

Analysis

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted (Public Law No. 106-475, 114 Stat. 2096) (9 November 
2000) (to be codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107) (West Supp. 2001).  The new statute amended and 
clarified the VA's duty to assist claimants in the 
development of facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Accordingly, 
the Board must assess whether the development of the 
appellant's claim has been sufficient to meet the enhanced 
obligations embodied in the VCAA.

Pursuant to prior Board Remand in May 1999, a VA examination 
was conducted providing a current evaluation of the veteran's 
left shoulder disorder and an etiological opinion as related 
to service.  The veteran has reported that he received no 
treatment for his left shoulder since separating from 
service, so there would be no additional post-service medical 
records to be obtained.  There is no indication that there is 
additional evidence which might further the veteran's claim, 
particularly in light of the favorable decision herein.  The 
Board is satisfied that all indicated development has been 
completed, and the requirements of the VCAA have been 
satisfied.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp 2001); 38 C.F.R. § 3.303 (2001).  A 
determination of service connection requires a finding of the 
existence of a current disability, and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In this case the veteran was diagnosed with tendonitis of the 
left shoulder in service in 1978, with the condition 
persisting for many weeks at that time.  While the claims 
folder contains no further records of treatment for a left 
shoulder disorder between 1978 and the veteran's VA 
examination in February 1998, the veteran has reported that 
he had ongoing, intermittent, mild pain in the shoulder, 
particularly with activity, and that he had ceased playing 
basketball, which particularly exacerbated the condition.  
The VA examiner in February 1998 in effect concluded that the 
veteran's current condition, his history of treatment in 
service and his reports of ongoing intermittent pain were 
entirely consistent with an ongoing mild left shoulder 
tendonitis.  While the claims folder may be deficient in 
records of ongoing treatment owing to the admittedly mild 
nature of the left shoulder disorder, the Board nonetheless 
believes that the weight of the evidence is at least in 
equipoise.  In determining whether service connection is 
warranted, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1991).  Accordingly, affording the 
veteran the benefit of the doubt, the Board determines that 
service connection for a left shoulder disorder is warranted.


ORDER

Service connection for a left shoulder disorder is granted.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

